Citation Nr: 1201162	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-38 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office 
in Decatur, Georgia



THE ISSUE

Entitlement to a rating higher than 20 percent for the service-connected left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION


The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that continued a current 20 percent rating for the service-connected residuals of fracture of the left lateral femoral condoyle.  However, VA's Agency of Original Jurisdiction (AOJ) during the course of the appeal has been the Atlanta RO in Decatur, Georgia.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that further development is required before the issue on appeal can be adjudicated.  

The Veteran's most recent VA examination was performed in September 2007.  The file contains a recent February 2011 letter from the Veteran's VA primary care physician stating the Veteran's left knee disability had worsened over the years, especially during the past year, and asking that the Veteran's disability be reevaluated.

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  Accordingly, additional VA examination is necessary at this point to determine the current severity of the disability on appeal.  

In a related matter, the most recent VA treatment records associated with the file relate to treatment provided in October 2008.  Prior to the examination the RO should obtain relevant outstanding VA treatment records and associate those records with the claims file.
 
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's service-connected left knee disability on appeal, to particularly include any VA treatment records dated since October 2008.  

2.  Then, the Veteran should be afforded examination by an examiner with appropriate expertise to determine the current degree of severity of the Veteran's service-connected left knee disability.  The claims folder must be made available to and reviewed by the examiner. 

All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

If instability of the knee is shown, the examiner should indicate the degree of such instability in terms conforming to the rating criteria.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected left knee disability on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided.

3.  The RO/AMC should also undertake any other development it determines to be warranted.
  
4.  Then, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


